Appeal from an order of the Supreme Court, Erie County (John M. Curran, J.), entered July 18, 2014. The order, among other things, denied the motion of defendants Michael A. Parentis, M.D., and Keith C. Stube, M.D., PC., doing business as Knee Center of Western New York, to set aside a jury verdict.
It is hereby ordered that said appeal is unanimously dismissed without costs (see Smith v Catholic Med. Ctr. of Brooklyn & Queens, 155 AD2d 435 [1989]; see also CPLR 5501 [a] [1]).
Present — Centra, J.P., Peradotto, Carni, Lindley and DeJoseph, JJ.